J. F. Daly, J.
No discharge will be granted the assignee except upon a proceeding for an accounting to be instituted by citation. The statute is clear upon this point. The assignee must apply by petition for a citation to all persons interested in the estate, to attend the settlement of his accounts, and all parties, whether they have signed releases or not, must be notified.
Advertisement for claims must be made where the assignee seek relief by reason of a compromise between the assignor and the creditors. »
Application denied.